DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is being considered by the examiner.

Terminal Disclaimer 
The terminal disclaimer filed on December 15, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,872,367 B1  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 11. All other claims are dependent of these independent claims.  
Claims 1 and 11 recite the combination of elements not found in the prior art. Specifically the claims recite the elements of: 

Claim 1: 
make a determination, by a permission component, whether the request by the first user to offer for sale the particular virtual item is permitted in view of the one or more particular sales permissions pertaining to the first user offering for sale the one or more particular virtual items in the first set of virtual items to the other users of the online game; 
responsive to the determination that the request is permitted in view of the one or more particular sales permissions, effectuate a listing of the offer for sale of the particular virtual item as requested by the first user; and 
responsive to the determination that the request to offer for sale the particular virtual item is not permitted in view of the one or more particular sales permissions, effectuate presentation of a notification to the first user that conveys the request to offer for sale the particular virtual item is not permitted.  

Claim 11: 
making a determination, by a permission component, whether the request by the first user to offer for sale the particular virtual item is permitted in view of the one or more particular sales permissions pertaining to the first user offering for sale the one or more particular virtual items in the first set of virtual items to the other users of the online game; 
responsive to the determination that the request is permitted in view of the one or more particular sales permissions, effectuating a listing of the offer for sale of the particular virtual item as requested by the first user; and 
responsive to the determination that the request to offer for sale the particular virtual item is not permitted in view of the one or more particular sales permissions, effectuating presentation of a notification to the first user that conveys the request to offer for sale the particular virtual item is not permitted.  

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent References: 
(A) Pichette et al (US 2017/0148264 A1) (“Pichette”). 
	Pichette generally teaches storing supervisory and user accounts and allowing interaction between them in the context of an online game; allowing the supervisory account to establish rules relating to sales permissions for the user account; and notifying the user account if an attempted transaction is not permitted. However, Pichette fails to teach or render obvious the other elements of the claims.

(B) Walker et al (US 6,085,169) (“Walker”). 
Walker generally teaches a sales permission being granted or denied for a user to sell or offer for sale an item at a particular minimum price. However, Walker fails to teach or render obvious the other elements of the claims. 

(ii) NPL Reference: "With Sales of Virtual Goods, The Reality Is Serious Revenue", by Janice Podsada (“Podsada”). 
Podsada generally teaches buying and selling virtual goods (page 1). However, Podsada fails to teach or render obvious the other elements of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625